Order reversed on the law and facts, without costs, and the matter remitted to the board of appeals of the city of Rochester with instructions to make findings of fact in support of whatever determination it may reach upon the evidence received in connection with appeEant’s application, with leave to any party appearing on said application to introduce further evidence. (Matter of New York Water Service Corp. v. Water Power and Control Comm., 283 N. Y. 23; Matter of Raskin, 243 App. Div. 561; Matter of Collins v. Behan, 285 N. Y. 187.) AE concur. (The order dismisses the petition in a proceeding to review the determination of a zoning board.) Present — Crosby, P. J., Cunningham, DowUng, Harris and MeCurn, JJ.